United States Court of Appeals
                       For the First Circuit
                      ____________________________

No. 11-1952

 JAMES LOVGREN; NEW HAMPSHIRE COMMERCIAL FISHERMEN'S ASSOCIATION;
 PAUL THERIAULT; CHUCK WEIMER; DAVID ARIPOTCH; TEMPEST FISHERIES,
   LTD.; GRACE FISHING, INC.; RICHARD GRACHEK; ROANOKE FISH CO.,
  INC.; AMERICAN ALLIANCE OF FISHERMEN AND THEIR COMMUNITIES; NEW
 BEDFORD FISH LUMPERS PENSION PLAN; ATLANTIC COAST SEAFOOD, INC.;
    LYDIA & MAYA, INC.; JOHN & NICHOLAS, INC.; BERGIE'S SEAFOOD,
   INC.; NORDIC, INC.; LYMAN FISHERIES, INC.; THE HOPE II, INC.;
REIDAR'S MANUFACTURING, INC.; DIAMOND DOG FISHING CORP.; ATLANTIC
 ENTERPRISES, LLC; WANCHESE FISH COMPANY; EASTER JOY, INC.; LOCAL
     1749 ILA, AFL-CIO, NEW BEDFORD FISH LUMPERS PENSION PLAN,

                             Plaintiffs,

                                ------

              CITY OF NEW BEDFORD; CITY OF GLOUCESTER,

                      Plaintiffs, Appellants,

                                  v.

  THE HONORABLE GARY LOCKE, Secretary of Commerce; THE NATIONAL
   OCEANIC AND ATMOSPHERIC ADMINISTRATION, (NOAA); THE NATIONAL
 MARINE FISHERIES SERVICE, (NMFS); CONSERVATION LAW FOUNDATION,
 INC.; JANE LUBCHENCO, Administrator of the National Oceanic and
                    Atmospheric Administration,

                       Defendants, Appellees,

                                ------

    ATLANTIC COASTAL COOPERATIVE STATISTICS PROGRAM, (ACCSP);
      ATLANTIC STATES MARINE FISHERIES COMMISSION, (ASMFC),

                             Defendants.

                    ____________________________
No. 11-1964

                         JAMES LOVGREN,

                      Plaintiff, Appellant,

                             ------

      CITY OF NEW BEDFORD; NEW HAMPSHIRE COMMERCIAL FISHERMEN'S
      ASSOCIATION; PAUL THERIAULT; CHUCK WEIMER; DAVID ARIPOTCH;
  TEMPEST FISHERIES, LTD.; GRACE FISHING, INC.; RICHARD GRACHEK;
 ROANOKE FISH CO., INC.; AMERICAN ALLIANCE OF FISHERMEN AND THEIR
     COMMUNITIES; NEW BEDFORD FISH LUMPERS PENSION PLAN; CITY OF
   GLOUCESTER; ATLANTIC COAST SEAFOOD, INC.; LYDIA & MAYA, INC.;
    JOHN & NICHOLAS, INC.; BERGIE'S SEAFOOD, INC.; NORDIC, INC.;
LYMAN FISHERIES, INC.; THE HOPE II, INC.; REIDAR'S MANUFACTURING,
     INC.; DIAMOND DOG FISHING CORP.; ATLANTIC ENTERPRISES, LLC;
WANCHESE FISH COMPANY; EASTER JOY, INC.; LOCAL 1749 ILA, AFL-CIO,
                NEW BEDFORD FISH LUMPERS PENSION PLAN,

                           Plaintiffs,

                             ------

                               v.

  THE HONORABLE GARY LOCKE, Secretary of Commerce; THE NATIONAL
   OCEANIC AND ATMOSPHERIC ADMINISTRATION, (NOAA); THE NATIONAL
 MARINE FISHERIES SERVICE, (NMFS); CONSERVATION LAW FOUNDATION,
 INC.; JANE LUBCHENCO, Administrator of the National Oceanic and
                    Atmospheric Administration,

                     Defendants, Appellees,

                             ------

    ATLANTIC COASTAL COOPERATIVE STATISTICS PROGRAM, (ACCSP);
      ATLANTIC STATES MARINE FISHERIES COMMISSION, (ASMFC),

                           Defendants.
                  ____________________________




                               -2-
No. 11-1987

JAMES LOVGREN; CITY OF NEW BEDFORD; PAUL THERIAULT; CHUCK WEIMER;
  TEMPEST FISHERIES, LTD.; GRACE FISHING, INC.; ROANOKE FISH CO.,
 INC.; NEW BEDFORD FISH LUMPERS PENSION PLAN; CITY OF GLOUCESTER;
       ATLANTIC COAST SEAFOOD, INC.; LYDIA & MAYA, INC.; JOHN &
     NICHOLAS, INC.; BERGIE'S SEAFOOD, INC.; NORDIC, INC.; LYMAN
FISHERIES, INC.; THE HOPE II, INC.; REIDAR'S MANUFACTURING, INC.;
  DIAMOND DOG FISHING CORP.; ATLANTIC ENTERPRISES, LLC; WANCHESE
    FISH COMPANY; EASTER JOY, INC.; LOCAL 1749 ILA, AFL-CIO, NEW
                  BEDFORD FISH LUMPERS PENSION PLAN,

                           Plaintiffs,

                             ------

NEW HAMPSHIRE COMMERCIAL FISHERMEN'S ASSOCIATION; DAVID ARIPOTCH;
    RICHARD GRACHEK; AMERICAN ALLIANCE OF FISHERMEN AND THEIR
                           COMMUNITIES,

                     Plaintiffs, Appellants,

                               v.

  THE HONORABLE GARY LOCKE, Secretary of Commerce; THE NATIONAL
   OCEANIC AND ATMOSPHERIC ADMINISTRATION, (NOAA); THE NATIONAL
 MARINE FISHERIES SERVICE, (NMFS); CONSERVATION LAW FOUNDATION,
 INC.; JANE LUBCHENCO, Administrator of the National Oceanic and
                    Atmospheric Administration,

                     Defendants, Appellees,

                             ------

    ATLANTIC COASTAL COOPERATIVE STATISTICS PROGRAM, (ACCSP);
      ATLANTIC STATES MARINE FISHERIES COMMISSION, (ASMFC),

                           Defendants.

                  ____________________________




                               -3-
No. 11-2001

   JAMES LOVGREN; CITY OF NEW BEDFORD; NEW HAMPSHIRE COMMERCIAL
   FISHERMEN'S ASSOCIATION; PAUL THERIAULT; CHUCK WEIMER; DAVID
  ARIPOTCH; RICHARD GRACHEK; AMERICAN ALLIANCE OF FISHERMEN AND
THEIR COMMUNITIES; NEW BEDFORD FISH LUMPERS PENSION PLAN; CITY OF
GLOUCESTER; ATLANTIC COAST SEAFOOD, INC.; REIDAR'S MANUFACTURING,
 INC.; LOCAL 1749 ILA, AFL-CIO; NEW BEDFORD FISH LUMPERS PENSION
                               PLAN,

                            Plaintiffs,

                               ------

 TEMPEST FISHERIES, LTD.; GRACE FISHING, INC.; ROANOKE FISH CO.,
    INC.; LYDIA & MAYA, INC., JOHN & NICHOLAS, INC.; BERGIE'S
SEAFOOD, INC.; NORDIC, INC.; LYMAN FISHERIES, INC.; THE HOPE II,
   INC.; DIAMOND DOG FISHING CORP.; ATLANTIC ENTERPRISES, LLC;
             WANCHESE FISH COMPANY; EASTER JOY, INC.

                      Plaintiffs, Appellants,

                                 v.

  THE HONORABLE GARY LOCKE, Secretary of Commerce; THE NATIONAL
   OCEANIC AND ATMOSPHERIC ADMINISTRATION, (NOAA); THE NATIONAL
 MARINE FISHERIES SERVICE, (NMFS); CONSERVATION LAW FOUNDATION,
 INC.; JANE LUBCHENCO, Administrator of the National Oceanic and
                    Atmospheric Administration,

                       Defendants, Appellees,

                               ------

    ATLANTIC COASTAL COOPERATIVE STATISTICS PROGRAM, (ACCSP);
      ATLANTIC STATES MARINE FISHERIES COMMISSION, (ASMFC),

                            Defendants.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Rya W. Zobel, U.S. District Judge]




                                -4-
                              Before

                       Lynch, Chief Judge,
              Torruella and Boudin, Circuit Judges.


     James F. Kavanaugh, Jr., with whom John Farrell Folan and
Folan & McGlone, P.C., were on brief, for plaintiffs-appellants New
Bedford, MA and Gloucester, MA and Tempest Fisheries, et al.
     Stephen M. Ouellette, with whom Ouellette & Smith and Caitlin
W. Delphin, were on brief, for plaintiffs-appellants Rhode Island
Alliance of Fishermen, New Hampshire Commercial Fisherman's
Association, Richard Grachek and David Aripotch.
     Patrick F. Flanigan, with whom Law Office of Patrick F.
Flanigan, Thomas Bond, and The Kaplan/Bond Group, were on brief,
for plaintiff-appellant James Lovgren.
     Joan M. Pepin, Attorney, Appellate Section, U.S. Department of
Justice, Environmental & Natural Resources Division, with whom
Ignacia S. Moreno, Assistant Attorney General, Robert J. Lundman,
Andrea E. Gelatt, James A. Maysonett, Brian A. McLachlan, and Gene
S. Martin, National Marine Fisheries Service, were on brief, for
the federal defendants-appellees.
     Peter Shelley was on brief for defendant-appellee Conservation
Law Foundation.
     Eldon V.C. Greenberg, with whom Garvey Schubert Barer and M.
Pilar Falo, were on brief, for Representatives Barney Frank and
John Tierney, Amicus Curiae.
     Arthur P. Krieger, with whom Anderson & Krieger LLP, were on
brief, for Food & Water Watch, Inc., Amicus Curiae.
     Roger Fleming, with whom Erica A. Fuller, Stephen E. Roady,
and Earth Justice, were on brief, for Georges Bank Cod Fixed Gear
Sector, Amicus Curiae.




                        November 28, 2012




                               -5-
              LYNCH, Chief Judge.        This case involves legal challenges

to   recent    federal      management    actions    taken    in   New    England's

sensitive Multispecies Groundfish Fishery.                   We reject the many

challenges and affirm entry of summary judgment for the federal

defendants.

              Under   the    Magnuson-Stevens       Fishery    Conservation     and

Management Act, 16 U.S.C. §§ 1801-1884, the New England Fishery

Management Council ("N.E. Council") regulates fishery resources

within the federal waters off New England's coast.                       It does so

primarily through Fishery Management Plans ("FMPs"), which it

reevaluates      biennially      in   light    of     the     latest     scientific

information and congressionally imposed mandates and deadlines to

prevent overfishing.          Those mandates and deadlines were recently

altered by the Magnuson-Stevens Fishery Conservation and Management

Reauthorization Act of 2006, Pub. L. No. 109-479, 120 Stat. 3575

(2007), which introduced a suite of stringent protections for

depleted fisheries.

              This litigation centers on the N.E. Council's adjustments

to the FMP governing the Northeast Multispecies Groundfish Fishery

("Fishery").      The N.E. Council was required by law to implement

changes to the Fishery's 2004 FMP by the 2010 fishing year, taking

into account both the Reauthorization Act's new protections and the

results of a study conducted in 2008 on the health of the Fishery's

stocks of fish.       The study results showed that the situation was


                                         -6-
worse than previously believed. A number of groundfish stocks were

overfished and subject to overfishing; only two stocks had improved

since the 2004 FMP's implementation.              This trend has continued to

the present.1

            The N.E. Council adopted a new proposed groundfish FMP,

Amendment    16,     after    3     years'     work,    which      included     several

publications in the Federal Register, eight public hearings, and

receipt of numerous comments.                The federal environmental impact

statement   prepared        for   Amendment      16    acknowledged       the    severe

economic hardships facing New England's fishing communities.

            On     January    21,    2010,     Amendment      16    was   upheld      on

administrative review by the National Marine Fisheries Service

("NMFS") of the National Oceanic and Atmospheric Administration

("NOAA")    within    the    U.S.     Department       of   Commerce.         The   NMFS

promulgated Amendment 16 through three related sets of regulations

that, inter alia, altered and expanded the Fishery's preexisting


     1
       On September 13, 2012, the U.S. Department of Commerce
issued a formal disaster declaration for the Fishery. The official
press release recognized that "[d]espite fishermen's adherence to
catch limits, several key fish stocks are not rebuilding, resulting
in the expectation that further cuts to catch limits may be
necessary in the 2013 fishing season . . . .          The disaster
declaration makes it possible for Congress to appropriate money
toward alleviating the financial hardship to fishermen caused by
the fishery disaster." Press Release, U.S. Department of Commerce,
Secretary of Commerce Declares Disaster in Northeast Groundfish
Fishery (Sept. 13, 2012), available at http://www.nmfs.noaa.gov/
mediacenter/2012/09/13_secretary_of_commerce_declares_disaster_in_
northeast_groundfish_fishery.html; see also Jess Bidgood & Kirk
Johnson, U.S. Declares a Disaster for Fishery in Northeast, New
York Times, Sept. 13, 2012, at A18.

                                         -7-
"sector allocation program" and established new restrictions on

fishing   activities     to   end    and       prevent   overfishing.         These

regulations took effect on May 1, 2010.

           Plaintiffs then filed suit in federal court alleging that

Amendment 16 conflicts with the Reauthorization Act's provisions

governing "limited access privilege programs," 16 U.S.C. § 1853a,

with the ten "national standards" applicable to all FMPs, id.

§ 1851(a)(1)-(10), and with the requirements of the National

Environmental   Policy    Act,      42    U.S.C.    §    4321   et    seq.     They

unsuccessfully sought to enjoin implementation of Amendment 16.

The district court granted summary judgment for defendants as to

all claims.   City of New Bedford v. Locke, No. 10-10789-RWZ, 2011

WL 2636863 (D. Mass. June 30, 2011).             We affirm.

                                         I.

           Amendment 16 arose within the complicated statutory and

regulatory system governing New England's federal fisheries.

A.    Statutory Background: The Magnuson-Stevens                     Act   and the
      National Environmental Policy Act

           More than thirty years ago, in response to growing

concerns about the nation's depleted fisheries, Congress adopted

the   Magnuson-Stevens    Fishery        Conservation     and   Management      Act

("MSA"), 16 U.S.C. §§ 1801-1884, "to conserve and manage the

fishery resources found of the coasts off the United States,"                   id.

§ 1801(b)(1).    Under the MSA, the federal government exercises

"exclusive fishery management authority" over waters that are 3 to

                                         -8-
200 nautical miles off the United States shoreline. Id. § 1811(a);

Little Bay Lobster Co. v. Evans, 352 F.3d 462, 464 (1st Cir. 2003).

Management   of   territorial    divisions     within   these   waters   is

entrusted to eight Regional Fishery Management Councils, which are

composed of state and federal fishery officials and other private

individuals appointed by the Secretary of Commerce.             16 U.S.C.

§ 1852(a)-(b).2

           Councils regulate fishing activities through FMPs and

amendments thereto, id. § 1852(h)(1), which they submit to the NMFS

for review, id. § 1853(c).      After ensuring that a proposed FMP is

consistent with the MSA, its ten national standards, and any other

applicable laws, id. § 1854(a)(1)(A), and after a statutorily

designated period of public comment, id. § 1854(a)(1)(B), the NMFS

executes a finalized FMP through regulations, id. § 1854(b), as it

did for Amendment 16.

           The National Environmental Policy Act ("NEPA"), in turn,

requires   federal   agencies   to   include   an   environmental   impact


     2
       The Secretary's appointments to Regional Councils "must be
individuals who, by reason of their occupational or other
experience, scientific expertise, or training, are knowledgeable
regarding the conservation and management, or the commercial or
recreational harvest, of the fishery resources of the geographical
area concerned." 16 U.S.C. § 1852(b)(2)(A). The N.E. Council is
currently composed of eighteen voting members -- a Regional
Administrator of the NMFS, the five principal officials with marine
fishery management responsibility in the member states, and twelve
private individuals who are appointed by the Secretary -- as well
as four non-voting members from various federal agencies.       The
present membership of the N.E. Council is available at
http://www.nefmc.org/staff/index.html.

                                     -9-
statement ("EIS") for any action that "significantly affect[s] the

quality    of   the     human   environment,"    42    U.S.C.      §   4332(2)(C),

including FMPs, see Campanale & Sons, Inc. v. Evans, 311 F.3d 109,

113 (1st Cir. 2002).            An EIS must provide a "full and fair

discussion of significant environmental impacts [of the intended

action]"    and    "inform      decisionmakers   and        the   public   of   the

reasonable alternatives which would avoid or minimize adverse

impacts or enhance the quality of the human environment."                        40

C.F.R. § 1502.1.

B.    Regulatory History: The Northeast Multispecies Groundfish
      Fishery

            The Fishery is composed of thirteen bottom-dwelling fish

species, inhabiting waters from Maine to the mid-Atlantic, which

are   divided     for    management   purposes     into      twenty    individual

"stocks."       Since    the MSA's    inception,      the    Fishery    has   faced

persistent problems with overfishing and depletion of stocks.3                    In

response, the N.E. Council has over the years adopted an assortment

of regulatory strategies, with varying degrees of success.                      See,

e.g., Associated Fisheries of Me., Inc. v. Daley, 127 F.3d 104, 107

(1st Cir. 1997).



      3
       For example, in 1976, the Fishery's annual landings (i.e.,
pounds of fish caught) had fallen from a peak in 1965 of 288,000
tons to approximately 105,000 tons. Thereafter, the N.E. Council
prohibited foreign fishing in the Fishery, 42 Fed. Reg. 13,926
(Mar. 14, 1977), which produced a temporary increase in landings.
However, as U.S. vessels replaced foreign ones, problems with
overfishing arose again and landings fell.

                                      -10-
            In     1985,   the    N.E.    Council       developed    the   Northeast

Multispecies Fishery Management Plan, the Fishery's first permanent

FMP, which took effect in 1986.            51 Fed. Reg. 29,642-02 (Aug. 20,

1986); see also Conservation Law Found. of New Eng., Inc. v.

Franklin,    989    F.2d   54,     58    (1st    Cir.    1993).      The   1986   FMP

established restrictions on gear and fish sizes and provided for

periodic    area    closures.       51    Fed.    Reg.    at   29,647-53.       Later

amendments       augmented       these    restrictions,        but    they     proved

collectively ineffective in reducing overfishing.                    See Associated

Fisheries, 127 F.3d at 107; Conservation Law Found., 989 F.2d at

58.   By the mid-1990s, the Fishery's annual landings and biomass

had reached historic lows, AR4 019875, 019879, and significant

revisions to the Fishery's management system became necessary.

      1.    Amendment 5 (1994): A Revised Permitting                         Scheme
            and the Days-at-Sea Effort-Reduction Program

            In 1994, the NMFS approved Amendment 5 ("A5"), 59 Fed.

Reg. 9872 (Mar. 1, 1994), the first in a series of amendments to

the 1986 FMP that substantially altered the Fishery's management

strategy.

            A5 introduced two measures of present significance: a new

approach to permits5 and a Days-at-Sea management program.                     First,


      4
       We will cite to information contained in the administrative
record as "AR ___".
      5
       Before A5, vessel owners had applied on an annual basis to
receive or renew their federal multispecies permit -- a document
issued by the NOAA Regional Administrator that entitled a vessel to

                                         -11-
the Council sought to reduce total fishing activity by restricting

the availability of permits, and A5 "substantially change[d] the

fishing vessel permit application process."      Id. at 9874.   Vessel

owners now applied for a permit in one of three permit classes.

See id. at 9886.      Each permit class was subject to eligibility

criteria based largely on the fishing gear and capacity of the

underlying vessel.6    See id. at 9886-89.

          Second, A5 established the Days-at-Sea ("DAS") effort-

reduction program.    Id. at 9873.     This program attempted to curb

overfishing through a series of "input" controls, or restrictions

on the effort fishermen could "input" into catching fish,7 rather


catch stocks within the Fishery subject to that year's management
measures. To participate in the Fishery, a vessel had to have a
valid multispecies permit on board at all times. See 51 Fed. Reg.
29,642-02, 29,647 (codified at 50 C.F.R. § 651.4 (1986)).
     6
        For larger vessels, a "limited access multispecies permit"
was required. 59 Fed. Reg. at 9886 (codified at 50 C.F.R. § 651.4
(1995)); see also Associated Fisheries, 127 F.3d at 108. Vessels
had to apply for a limited access multispecies permit by December
31, 1994.    Id. at 9888.   The value of the permit was enhanced
because A5 authorized a partial moratorium on the issuance of new
permits after 1995. Id. at 9886 ("To be eligible to renew or apply
for a limited access multispecies permit after 1994, a vessel must
have been issued a limited access multispecies permit for the
preceding year, or the vessel must be replacing a vessel that had
been issued a limited access multispecies permit for the preceding
year . . . .").
     The two other permit classes were "hook-gear-only" and
"possession-limit-only." Id. These permits were created, in part,
to reduce the impact of A5's fishing restrictions for limited
access multispecies permits on small and medium-sized vessels. Id.
at 9874 (response to comment 4).
     7
      The parties and the Fishery's regulations interchange the
terms "effort" and "input" in referring to the DAS program's

                                -12-
than    through    an    alternate    model      of    "output"      controls,    or

restrictions on the number of fish coming out of a fishery.                      See

Medeiros v. Vincent, 431 F.3d 25, 30-31 (1st Cir. 2005) (describing

"input" and "output" controls).            The DAS input control program was

oft-amended     and     yielded    mixed    results      as   to    prevention    of

overfishing.      Associated Fisheries of Me., Inc. v. Evans, 350 F.

Supp. 2d 247, 249 (D. Me. 2004).           While the overall biomass of the

Fishery     improved,    certain     pivotal     stocks,      including   cod    and

flounder, remained acutely diminished.                AR 019875, 031537.

       2.    Amendment 13 (2004):          The   First     and     Limited Sector
             Allocation Program

             In March 2004, the NMFS partially approved Amendment 13

("A13"), designed "to end overfishing and rebuild NE multispecies

(groundfish) stocks," 69 Fed. Reg. 22,906, 22,906 (Apr. 27, 2004),

in part building upon the DAS input control measures.                  A13 reduced

some DAS allocations, eliminated certain exemptions, increased

vessel monitoring, and announced a rebuilding strategy for the

Fishery.     Id.; see also Associated Fisheries, 350 F. Supp. 2d at

250.    Significantly, A13 also introduced a new management system,

the "sector allocation program," 69 Fed. Reg. at 22,914-15, as a

partial alternative method of management.




restrictions on fishing (e.g., effort-based or input-based
management, effort or input controls, etc.). We use the term
"input" exclusively.

                                      -13-
             A13's sector allocation program allowed fishermen to

choose, in lieu of fishing under the revised DAS program, to band

together into voluntary, self-selecting groups or "sectors."                Id.

at 22,914.    Each sector would receive its own allocation of either

DAS   or   Total   Allowable   Catch    ("TAC").      Id.     Unlike    a   DAS

allocation, a TAC allocation is an "output" control that caps the

total amount of fish that may be caught in a given fishing year.

See Oceana, Inc. v. Locke, 831 F. Supp. 2d 95, 102-03 (D.D.C.

2011).     Under A13, both TAC and DAS allocations were held by

sectors for the exclusive use of their members.             See 69 Fed. Reg.

at 22,945 (defining a sector as "a group of vessels that have

voluntarily    signed    a   contract   and   agree   to    certain    fishing

restrictions, and that have been allocated a portion of the TAC of

a species, or an allocation of DAS").

             The making of allocations to A13 sectors followed a

formal procedure.       Id. at 22,981-83.     At least one year prior to

the date on which it intended to begin operations, a would-be

sector (or any person participating in one) had to submit a TAC or

DAS allocation proposal to the Council on behalf of a group of

limited access NE multispecies vessels.8              Id. at 22,981.        If

approved, the Council would then initiate a framework adjustment to



      8
      A limited access NE multispecies vessel is a vessel that has
been issued and is fishing pursuant to a limited access NE
multispecies permit, a modified version of the limited access
permit established by A5. 69 Fed. Reg. at 22,946.

                                   -14-
authorize a TAC or DAS allocation to a sector based on the fishing

history   of    its   members.9     Id.      Finally,   after    approval    and

allocation, a sector would submit its own binding management plan,

detailing how its members would each fish the sector's allocation.

Id. at 22,982. These plans were subject to "solicitation of public

comment   and    consultation     with    the   Council,"       id.   at   22,929

(response to comment 64), and sector participants were required to

possess a Letter of Authorization, issued by the NMFS, evidencing

their sector affiliation,          id. at 22,982-83.        Amendment 16, as

described below, modified the timing of some steps in this process.

           The impact of A13's adoption of sector management was at

least twofold.        First, sectors offered fishermen a degree of

flexibility in adjusting to "increasing restrictions imposed to

rebuild groundfish stocks." Id. at 22,944. Because sectors fished

their allocations to their liking, sector participants could remain

economically     viable    by     "pool[ing]     harvesting     resources     and

consolidat[ing] operations in fewer vessels if they desire[d]."

Id. at 22,943.

           Second,     sectors     allowed      participating    fishermen     to

protect themselves from reductions in annual allocations.                   While

sector members were jointly and severally liable for their own



     9
       A sector's allocation was based on an average of the
cumulative fishing histories of its members, as reported by those
members to the NMFS, during the 5-year period prior to submission
of the proposal. See id. at 22,981.

                                      -15-
overfishing, id. at 22,982, they were immune from "reductions of

catch or effort as a result of the actions of vessels outside

[their] sector,"     id. at 22,943.       This encouraged stewardship and

self-policing     among    sector    members    and    reduced   the   need   for

intervention by the Council and NMFS.            Id. at 22,914.

           A13 approved one sector, the Georges Bank Cod Hook Gear

Sector, id. at 22,914-15, and a second, the Georges Bank Cod Fixed

Gear Sector, was approved in 2006, see 71 Fed. Reg. 62,156, 62,165

(Oct. 23, 2006).     Both opted for a TAC allocation.

           In 2009, these sectors represented approximately 50 of

the   Fishery's   700     active    fishing    vessels.     AR   052784.         The

remainder of the Fishery's vessels chose to continue fishing under

a more restrictive version of the DAS input control program and

were subject to the restrictions attached to their permit class.

AR 047761, 052784.

      3.   Amendment 16 (2006 - Present): A Shift Away from Input-
           Based Management

           On November 6, 2006, the N.E. Council published a notice

of intent to begin preparing Amendment 16 ("A16"), 71 Fed. Reg.

64,941, the subject of this litigation.               The notice stated that,

"[i]n addition to considering adjustments to the current effort

control management system," A16 might introduce "other management

systems" to "replace or supplement" the existing scheme.                   Id. at

64,942.    Measures under consideration included expansion of the

sector program as well as an "individual quota system[]."                  Id.

                                      -16-
             The notice proposed an implementation date for A16 of May

1, 2009, or the start of the 2009 fishing year.              Id. at 64,943.

Two months later, however, Congress passed the Reauthorization Act,

and the Council delayed its preparations so that A16 could meet the

newly imposed congressional requirements.

C.   The Magnuson-Stevens Reauthorization Act

             On January 12, 2007, the Reauthorization Act took effect.

See 2007 U.S.C.C.A.N. S83 (Jan. 12, 2007). The Reauthorization Act

established new conservation mandates for all FMPs.             FMPs were now

required to include "annual catch limits"              ("ACLs") that were set

at a level "such that overfishing does not occur in the fishery,"

as well as "measures to ensure accountability" ("AMs") to these

limits.    16 U.S.C. § 1853(a)(15).         Reflecting Congress's intent to

increase the role of science in fishery management, proposed ACLs

could     "not     exceed   the   fishing     level   recommendations   of   [a

council's] scientific and statistical committee or the peer review

process."        Id. § 1852(h)(6).10

             Congress also added a section to the MSA governing the

implementation of new "limited access privilege programs," or

LAPPs.     16 U.S.C. § 1853a.       Unlike with the Reauthorization Act's

mandatory ACLs and AMs, councils were not required to adopt LAPPs

in managing fisheries within their jurisdiction.              Id. § 1853a(a).


     10
       In the House Report, Congress described the increased role
of science under the Reauthorization Act as the Act's "most
important" managerial tool. H.R. Rep. No. 109-567, at 23 (2006).

                                       -17-
However, councils that chose to develop a LAPP through an FMP had

to incorporate certain protections elaborated in section 1853a.

Most of section 1853a's requirements applied to all councils, e.g.,

id.    §    1853a(b)(1),    (5),    but    Congress    both       imposed    a   unique

requirement on the N.E. Council and created a unique exception to

that requirement.      The N.E. Council could not adopt an "individual

fishing quota" ("IFQ"), a type of LAPP, unless such a measure was

first approved in a referendum by more than two-thirds of the

Fishery's       "eligible     permit        holders"        and    other     "fishery

participants,"       as     determined           by   the     Secretary.            Id.

§     1853a(c)(6)(D)(i).           But     Congress    also       exempted       "sector

allocation[s]"       from     the        referendum          requirement.           Id.

§ 1853a(c)(6)(D)(vi).

              Councils and the NMFS were required to implement new FMPs

by the 2010 fishing year for all fisheries subject to overfishing,

and by the 2011 fishing year for all others.                 See Pub. L. No. 109-

479, Tit. I, § 104(b), 120 Stat. at 3584 (providing effective dates

for 16 U.S.C. § 1853(a)(15)).

       1.     A16's Development After the Reauthorization Act

              In light of the Reauthorization Act's new requirements,

the N.E. Council postponed its proposed implementation date for A16

from the start of the 2009 fishing year to the start of the 2010

fishing year (May 1, 2010).          In the interim, in September of 2008,

the Council received the results of the third Groundfish Assessment


                                          -18-
Review      Meeting   ("GARM   III"),    a     scientific   evaluation      of   the

Fishery's health.       GARM III concluded that eleven of the Fishery's

stocks were overfished and subject to overfishing.11 By comparison,

GARM II, conducted in 2004, identified seven such stocks.                         AR

018986-87, 022347.       The scientific results of GARM III had to be

given weight in the development of A16.

              On April 24, 2009, after eight hearings at which public

comments were received, and over forty additional meetings, the

N.E.    Council   published     a   draft      EIS   analyzing   measures    under

consideration for A16, 74 Fed. Reg. 18,705 (Apr. 24, 2009), with

comments due by June 8, 2009.            In June 2009, the Council adopted

its final measures for A1612 and submitted the plan to the NMFS for

review and approval.       The NMFS published a notice of availability

for that version of A16, along with its final EIS, on October 23,

2009, 74 Fed. Reg. 54,773 (Oct. 23, 2009), with comments due by

December 22, 2009.        On December 31, 2009, the NMFS published a



       11
        The MSA treats the terms "overfished" and "overfishing"
synonymously. See 16 U.S.C. § 1802(34). However, as used by the
NMFS, these terms are distinct. A stock is "overfished" when its
"biomass," or population, "has declined below a level that
jeopardizes the capacity of the stock" to produce the maximum
sustainable yield on a continuing basis.       A stock experiences
"overfishing" when it "is subjected to a level of fishing mortality
or annual total catch that jeopardizes" maximum sustainable yield.
50 C.F.R. § 600.310(e)(2)(i)(B), (E).
       12
       The final vote on A16 was fourteen in favor, one opposed,
and one abstention. One council member voted against A16 on the
basis of its catch allocation scheme, which we discuss in Section
IV.B, below.

                                        -19-
proposed rule which would implement the FMP recommended in A16, 74

Fed. Reg. 69,382 (Dec. 31, 2009), with comments due by January 20,

2010.

           After considering all comments, the NMFS largely approved

A16 and issued three related sets of regulations: (1) Amendment 16,

which   details    A16's     rebuilding       program      and   revises      existing

management strategies, 75 Fed. Reg. 18,262 (Apr. 9, 2010); (2) the

Sector Operations Rule, which approves seventeen additional sectors

under the revised sector allocation program, 75 Fed. Reg. 18,113

(Apr. 9, 2010); and (3) Framework Adjustment 44, which establishes

catch limits for each stock within the Fishery, 75 Fed. Reg. 18,356

(Apr. 9, 2010).       These regulations took effect on May 1, 2010, and

it is these regulations which are challenged.                    We group together

all three under the generic term A16.

      2.   Changes Resulting from A16

           Extensive revisions to the Fishery's management system

were necessary to meet the Reauthorization Act's mandates to end

overfishing     and    rebuild    affected          stocks.       See    16     U.S.C.

§   1854(e)(3).       Two    decades    of    almost       exclusive     input-based

management had left the Fishery's stocks on the brink of collapse.

The necessary scope of these revisions made some economic hardship

inevitable.     Recognizing this fact, the N.E. Council introduced

measures   to     mitigate    such     harm    to    the    extent      they    deemed

practicable.


                                       -20-
          Two of A16's management measures are central to this

appeal.     First,   consistent    with   the   mandate   of   16   U.S.C.

§ 1853(a)(15), A16 established new "ACLs for all stocks covered by

the NE Multispecies FMP," 75 Fed. Reg. at 18,357, and AMs to ensure

compliance with these limits, id. at 18,360.        ACLs were set below

the acceptable biological catch levels recommended by the Council's

Science and Statistical Committee, and were subject to biennial

adjustment based on the best available data.        For certain stocks,

A16's ACLs represented significant reductions from previous fishing

levels.   Plaintiffs do not challenge these reductions per se, but

do attack defendants' decision to develop ACLs on a stock-by-stock

basis.

          Second, A16 altered and expanded the sector allocation

program introduced by A13.        To streamline the sector allocation

procedure, A16 assigned every limited access permit holder a

"potential sector contribution" ("PSC"), which represented a share

of the new ACLs for each of the Fishery's stocks.         75 Fed. Reg. at

18,276.   PSCs were assigned for each stock based on a permit

holder's historic landings from 1996 to 2006, id.; this was a

departure from the five-year time frame used under A13, 69 Fed.

Reg. at 22,981.

          Upon a permit-holder joining a sector, his or her PSC

would be combined with the PSCs of other members to determine that

sector's "annual catch entitlement" ("ACE"), or the maximum amount


                                   -21-
of each fish stock that a sector's members could collectively

catch.    75 Fed. Reg. at 18,276.         In contrast to A13, there was no

DAS alternative to ACE allocations; that choice was "[c]onsistent

with the Council's intent to transition from input controls to

output controls."      Id.   Once a sector reached its ACE, it had to

cease fishing activity in that stock, id. at 18,277 with one

caveat: A16 sectors could lease ACE from other sectors, subject to

certain   requirements,      and   so    add    to    their      own    catch    for   a

particular stock.      Id.

            Participation     by   permit      holders      in   sectors    remained

voluntary, and permit holders who chose not to participate had an

alternative: they would fish in the "common pool."                     Id. at 18,267,

18,275.     Within the common pool, all fishing activities were

governed by an amended DAS input control system.                   Id. at 18,268.

As a result, for those who chose not to join a sector but to fish

in the common pool, the PSCs assigned to those permit holders

became    irrelevant   and    played      no   role    in     regulating        fishing

activity.    AR 047767 ("This action essentially results in the

commercial groundfish fishery being managed under two different

regimes: sectors and effort [input] controls.").

            At the time A16 was promulgated, it was unknown who among

the Fishery's permit holders would pick which option.                       When the

sector rosters were finalized, some 812 of the Fishery's 1477

eligible permit holders had chosen to join a sector. Although this


                                        -22-
sector choice represented only 55% of the Fishery's individual

permits, these vessels were responsible for 98% of the previous

decade's catch.       75 Fed. Reg. at 18,114, 18,115 tbl. 1.            This was

a    significant     change   from    the    number   of   permits    and    catch

percentage represented by sectors under A13.

                                       II.

            There are several cases brought by different plaintiffs

which were consolidated before this court on appeal.                  We briefly

address the district court proceedings, the parties' arguments on

appeal, and the governing standards of review.

A.     District Court Proceedings

            On August 3, 2010, two actions challenging aspects of A16

were consolidated in the District of Massachusetts.                   The first,

filed by the cities of New Bedford and Gloucester (each major

fishing ports) and others (collectively, "New Bedford"), alleged

that A16 violated the MSA's ten national standards and the NEPA.

New Bedford sought an order enjoining enforcement of A16 and

requiring defendants to take certain actions. The second, filed by

fisherman   James     Lovgren,   on    behalf    of   himself   and    similarly

situated fishermen (collectively, "Lovgren"), advanced similar

claims, but also alleged that A16 was an IFQ and that defendants

had    failed   to     conduct   a     referendum     as    required    by     the

Reauthorization Act, see 16 U.S.C. § 1853a(c)(6)(D)(i).                  Lovgren

sought a declaratory judgment that defendants violated the MSA and


                                      -23-
other relief. Defendants in both actions were the federal agencies

and officials responsible for implementing and enforcing A16,

including the NMFS, the NOAA, former Secretary of Commerce Gary

Locke, and NOAA Administrator Jane Lubchenco.                    Conservation Law

Foundation ("CLF") intervened in defense of A16.

            On June 30, 2011, the district court issued an order

resolving     cross-motions      for    summary      judgment       in    favor    of

defendants.     City of New Bedford, 2011 WL 2636863.                       Several

plaintiffs moved for reconsideration, which was denied on August

17, 2011.    Four timely appeals ensued.

B.   Parties and Arguments on Appeal

            Plaintiff-appellants        are   New    Bedford      (No.    11-1952),

Lovgren (No. 11-1964), American Alliance of Fishermen ("American

Alliance")    (No.   11-1987),    and    others.13         Two    Congressmen     who

represented    New   Bedford   and     Gloucester     at    the    time    of A16's

enactment, and Food & Water Watch, Inc. ("FWW"), filed briefs

amicus curiae in support of certain arguments by plaintiffs.

Defendants and intervenor CLF remain as appellees.                 Amicus Georges

Bank Cod     Fixed   Gear   Sector,     a sector     established         under    A13,

supports A16.

            Plaintiffs challenge A16 on a multitude of grounds.

Taken together, the challenges fall into three broad categories:


     13
       Plaintiff-appellant Tempest Fisheries, LTD (No. 11-2001) did
not submit its own brief, but joined in the brief of New Bedford
plaintiffs.

                                       -24-
(1) that A16's sector program is a LAPP, an IFQ, or both under the

MSA, contrary to defendants' determination, and as a result, A16

was   implemented   without   certain    protections   required    by   the

Reauthorization Act's LAPP provisions, found in 16 U.S.C. § 1853a;

(2) that certain features of A16 contravene several of the MSA's

ten national standards; and (3) that A16 was implemented without

proper   consideration   of   reasonable   alternatives   and     the   best

available information, in violation of the NEPA.           Within these

categories, each plaintiff asserts its own arguments, which are at

times in tension with those advanced by other plaintiffs or amici.

We refer to these individual arguments where such reference is

helpful.

           Federal defendants and CLF defend A16 against legal

attack on the following bases: (1) A16 is a proper exercise of the

NMFS's delegated power under the MSA because (a) no element in

A16's sector program meets the elements of the statutory definition

of a LAPP or an IFQ, and (b) the NMFS's interpretation of the

Reauthorization Act is entitled to deference; (2) A16 is consistent

with the ten national standards, and the Reauthorization Act's

mandatory conservation requirements explain many of the choices

said to violate those standards; and (3) the N.E. Council and the

NMFS met their respective obligations under the NEPA.




                                  -25-
C.   Standard of Review

           We review the district court's grant of summary judgment

de novo.   Little Bay Lobster Co., 352 F.3d at 466.    Judicial review

of regulations challenged under the MSA and the NEPA is governed by

the Administrative Procedure Act ("APA"), 5 U.S.C. §§ 701-706. See

16 U.S.C. § 1855(f); see also Associated Fisheries, 127 F.3d at 109

(MSA); Airport Impact Relief, Inc. v. Wykle, 192 F.3d 197, 202 (1st

Cir. 1999) (NEPA).    Our review is limited to the administrative

record, Massachusetts ex rel. Div. of Marine Fisheries v. Daley,

170 F.3d 23, 28 n.4 (1st Cir. 1999), on the basis of which we may

set aside an agency action only if it is "arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law."          5

U.S.C. § 706(2)(A).       "Because the APA standard affords great

deference to agency decisionmaking and because the Secretary's

action is presumed valid, judicial review, even at the summary

judgment stage, is narrow." Associated Fisheries, 127 F.3d at 109.

           We address separately each of plaintiffs' challenges.

                                III.

           The first set of issues on appeal concerns whether the

implementation   of A16   is contrary   to   law   because   its   sector

program: (1) is a LAPP or an IFQ and does not contain the mandatory

protections announced in 16 U.S.C. § 1853a; (2) is an IFQ and was

not subject to approval through a referendum, id. § 1853a(c)(6)(D);




                                -26-
or (3) is an otherwise arbitrary or capricious exercise of the

NMFS's delegated authority.

            Section 1853a provides that "[a]fter January 12, 2007, a

Council may submit, and the Secretary may approve, for a fishery

that is managed under a limited access system, a limited access

privilege   program   to   harvest    fish    if   the   program   meets   the

requirements of this section." Id. § 1853a(a). Defendants concede

that A16 does not contain the protections set out in the remainder

of section 1853a, and the parties agree that the Fishery is managed

under a "limited access system."            Their disagreement centers on

whether the NMFS illegally concluded that the features of A16's

sector program did not qualify as a LAPP, a conclusion that

rendered section 1853a inapplicable.

            Our analysis of an agency's interpretation of a statute

proceeds in three stages.     First, we assess the statutory text to

determine "whether Congress has directly spoken to the precise

question at issue.    If so, courts, as well as the agency, must give

effect to the unambiguously expressed intent of Congress." Saysana

v. Gillen, 590 F.3d 7, 12 (1st Cir. 2009) (citations omitted)

(quoting Succar v. Ashcroft, 394 F.3d 8, 22 (1st Cir. 2005))

(internal quotation marks omitted).          Second, if Congress's intent

is uncertain, we decide whether and to what extent the agency's

interpretation is entitled to deference.           See Mayo Found. for Med.

Educ. & Research v. United States, 131 S. Ct. 704, 712 (2011)


                                     -27-
(resolving     the    parties'     competing        arguments    on     "the   proper

framework     for    evaluating      [the    agency's      construction        of]   an

ambiguous provision"); United States v. Mead Corp., 533 U.S. 218,

227-31 (2001).       Finally, we evaluate the agency's interpretation

under the governing standard to determine whether it "exceeds the

bounds of the permissible."          Barnhart v. Walton, 535 U.S. 212, 218

(2002).

             Plaintiffs     argue,     for    different        reasons,      that    the

analysis should end at stage one.                    New Bedford and American

Alliance make two arguments: first, that A16's sector program meets

the statutory definition of a LAPP; and second, that even if there

is some technical reading on which it does not, A16's sector

program should be treated as a LAPP nonetheless.                          This is so

because,    considered      in   its   totality,         the   sector     program     is

functionally, if not formally, equivalent to a LAPP.14

             Plaintiffs assert that section 1853a's protections are

important because they were designed to ameliorate the "well-known

adverse effects of quota based programs."                      These protections,

missing     from     A16,   include:         (1)    restrictions        on     foreign

participation in a LAPP, 16 U.S.C. § 1853a(c)(1)(D)-(E); (2)

procedures to ensure equitable allocations of fishing privileges,

id.   §    1853a(c)(1)(I),       (c)(5)(A);        (3)   limitations      on    excess



      14
       For the purposes of this argument, the parties agree that
there is no meaningful distinction between a LAPP and an IFQ.

                                       -28-
consolidation, id. § 1853a(c)(5)(D); and (4) measures to recover

and minimize costs associated with LAPP formation, id. § 1853a(e).

New Bedford and American Alliance submit that A16's sector program

has   these     problematic       features    against     which   the   §    1853a

protections were designed and that should trigger section 1853a's

corresponding protections.

              Lovgren, supported by New Bedford, makes a somewhat

different argument that A16 is not only a LAPP but also an IFQ,

for   which    approval    through    a     referendum    is   required.15     The

referendum requirement is found at 16 U.S.C. § 1853a(c)(6)(D)(i)

and provides that:

              [T]he New England [Council] . . . may not
              submit, and the Secretary may not approve or
              implement, a fishery management plan or
              amendment that creates an individual fishing
              quota program, including a Secretarial plan,
              unless such a system, as ultimately developed,
              has been approved by more than 2/3 of those
              voting in a referendum among eligible permit
              holders, or other persons [deemed eligible to
              vote by the Secretary].

Importantly, there is an exemption from the referendum requirement

concerning     sectors,    which     both    parties     emphasize.     Congress

expressly stated that "[i]n this subparagraph, the term 'individual

fishing    quota'   does    not    include     a   sector   allocation."      Id.

§ 1853a(c)(6)(D)(vi) (emphasis added).



      15
       American Alliance acknowledges that "[t]he applicability of
the referendum requirement is less clear," but it "join[s] in the
arguments asserted by the other Appellants."

                                       -29-
            Federal defendants offer separate responses to these

arguments.    As to New Bedford and American Alliance's argument,

federal defendants do not argue that the statute compels the result

that A16's sector program is not a LAPP or an IFQ, but rather that

their result is the most reasonable interpretation of congressional

intent and that Congress entrusted to them and their considerable

expertise this area of fisheries management.16                However, with

respect to Lovgren's argument, federal defendants do argue that the

text Congress enacted plainly decided that A16's sectors are not

IFQs for purposes of the referendum requirement.

            At the first stage of analysis, for the reasons which

follow, we agree with defendants that the statutory text does not

compel the conclusion that A16's sector program meets the statutory

definition   of   a   LAPP   or   an   IFQ.   Rather,   the    text   of   the

Reauthorization Act not only permits the NMFS's interpretation, but

lends support to its reasonableness at the third stage of our

analysis.    Moreover, federal defendants' argument that the text

does not permit the conclusion that A16's sector program is subject

to the referendum requirement is correct.           We reject Lovgren's

argument to the contrary.

            We next conclude that, at a minimum, Chevron deference is

called for, Chevron, U.S.A., Inc. v. Natural Res. Def. Council,



     16
        CLF takes a different position that the statutory text
compels a conclusion that A16's sector program is not a LAPP.

                                       -30-
Inc., 467 U.S. 837 (1984), and that we must defer to the agency's

reasoned decision that A16's sector program is not a LAPP and is

not an IFQ, Mead, 533 U.S. at 229.

A.   Clarity of the Statute

          We first ask whether Congress has expressed a clear

intent that the features of A16's sector program bring it within

the statutory definition of a LAPP or an IFQ.   See Succar, 394 F.3d

at 22. "If Congress's intent is clear, that intent governs -- both

the court and the agency must give it full effect."        Dominion

Energy Brayton Point, LLC v. Johnson, 443 F.3d 12, 15 (1st Cir.

2006).

          The Reauthorization Act did not define the term "limited

access privilege program," but it did define a "limited access

privilege."   The parties refer to both as LAPPs, and so will we.

          The term "limited access privilege" --
          (A) means a Federal permit, issued as part of
          a limited access system under section 1853a of
          this title to harvest a quantity of fish
          expressed by a unit or units representing a
          portion of the total allowable catch of the
          fishery that may be received or held for
          exclusive use by a person; and
          (B) includes an individual fishing quota; but
          (C) does not include community development
          quotas as described in section 1855(i) of this
          title.

16 U.S.C. § 1802(26) (emphasis added).       The definition of an

"individual fishing quota," which was added to the MSA by the

Sustainable Fisheries Act, Pub. L. No. 104-297, Tit. I, § 102, 110

Stat. 3562, 3562 (1996), differs slightly, as emphasized below:

                               -31-
          The term "individual fishing quota" means a
          Federal permit under a limited access system
          to harvest a quantity of fish, expressed by a
          unit or units representing a percentage of the
          total allowable catch of a fishery that may be
          received or held for exclusive use by a
          person. Such term does not include community
          development quotas as described in section
          1855(i) of this title.

16 U.S.C. § 1802(23) (emphasis added).    The parties agree that the

distinction between "limited access privileges" and "individual

fishing quotas," both individually and as management programs, is

largely irrelevant   here.   With   the   notable   exception   of   the

referendum requirement, which applies only to IFQs, section 1853a's

protections apply equally to both LAPPs and IFQs.

          In developing A16, the N.E. Council was cognizant of the

Reauthorization Act's LAPP provisions. During the scoping process,

the Council declined to pursue certain proposals which might raise

questions about the applicability of section 1853a's protections.17

Additionally, before settling on specific revisions to A13's sector

allocation program, the Council obtained advice from the NMFS to

ensure that the measures under review did not violate the terms of




     17
       For example, one of the proposals received by the Council,
and not adopted, advocated for a "points system" of management;
that in turn raised the question, as the Council recognized, of
whether the "points system" would be subject to section 1853a's
referendum requirement.     AR 005854-55.    Although the Council
expressed interest in evaluating the points system in future
amendments, it recognized the need to eliminate overfishing and
promulgate an FMP by the statutory deadline. AR 047813, 047820-22;
see also Section V, below.

                               -32-
section 1853a, AR 051697-99, and considered public comments on the

issue as well, AR 050496.

          Through these deliberations, the N.E. Council and NMFS

concluded that A16's sector program was not a LAPP and that

section 1853a's provisions did not apply. In A16's final rule, the

NMFS offered the following explanation:

          Based upon the comments received on the
          proposed rule for this action, there remains
          some confusion as to whether a sector is a
          limited access privilege program (LAPP), as
          defined in the Magnuson-Stevens Act.      NMFS
          would like to clarify that NMFS does not
          consider sectors to be LAPPs, and they are not
          subject to the referendum or cost-recovery
          requirements of the Magnuson-Stevens Act.
          There is no permit issued to a sector, and no
          permanent or long-term allocation of fish is
          made to any sector. Unlike individual fishing
          quotas   (IFQs),    sectors   are   temporary,
          voluntary, fluid associations of vessels that
          can join together to take advantage of
          flexibilities and efficiencies that sectors
          are afforded.    Vessel owners may choose to
          join a sector or not, and can change their
          decisions from one year to the next, based on
          what they believe are the best opportunities
          for them at that point in time.

75 Fed. Reg. at 18,275.     A second discussion, appearing in the

comments portion of A16's final rule, added to this reasoning that

its sectors were not LAPPs because "[i]ndividual sectors are not

issued a permit, they are not allocated a portion of the TAC, and




                               -33-
they are not clearly 'persons' eligible to hold a LAPP under [§

1853a]."18    Id. at 18,292 (response to comment 49).

             On appeal, defendants argue that the NMFS's conclusion

that A16's sector program is not a LAPP is consistent with the

statutory definition of that term and with the provisions of

section 1853a.     As to the referendum requirement, defendants say

the statutory language flatly precludes Lovgren's interpretation.

Plaintiffs argue that the text of the Reauthorization Act compels

opposite conclusions on both fronts.      The statutory text supports

the defendants.

     1.      Text of the Statute: Elements in the Statutory Definition
             of a LAPP

             Defendants' lead argument is that, under A16's sector

program, "no one -- not an individual, a vessel, nor a sector --

receives" an allocation that meets each element in the statutory

definition of a LAPP.       The argument has two components: first,



     18
        Other discussions in A16's final regulations indirectly
address the status of sectors vis-a-vis LAPPs and IFQs. See, e.g.,
Amendment 16, 75 Fed. Reg. at 18,295 (response to comment 59)
("Amendment 16 does not directly or deliberately allocate any
fishing privileges . . . . Sectors themselves are merely vehicles
for allowing individual fishermen to voluntarily enter into an
arrangement to fish under certain exemptions to the FMP based on
their individual fishing histories. Nothing in Amendment 16 . . .
actually allocate[s] directly or even indirectly any new fishing
privileges to individual fishermen, and, sectors themselves do not
acquire any privileges that were not already in existence based on
fishermen's preexisting histories."); Sector Operations Rule, 75
Fed. Reg. at 18,114 ("[B]ecause sector ACEs are temporary in nature
and depend upon the collective PSCs of participating vessels, no
one sector will be allocated a permanent share of any resource.").

                                  -34-
sectors (as a whole) do not receive a "Federal permit," 16 U.S.C.

§ 1802(26)(A), as that term is understood in fishery management;

and second, while fishermen and their vessels (individually) do

receive a "Federal permit," that alone is not enough because it

does not entitle them "to harvest a quantity of fish" for their

"exclusive    use,"   which   are   also   essential   elements   in   the

definition of a LAPP.     Id.   These elements, not present in A16's

sector program, are required in the statutory definitions of both

a LAPP and an IFQ. This undercuts all of plaintiffs' section 1853a

claims.     We conclude that the statutory definition of a LAPP

permits defendants' construction.

            We start with the term "Federal permit," which has an

understood meaning in fisheries management.       "The understanding of

a term employed by Congress is ordinarily determined as of the time

of [a statute's] enactment."        Hernández-Miranda v. Empresas Díaz

Massó, Inc., 651 F.3d 167, 175 (1st Cir. 2011).          The use of the

term "permit" in the federal regulation of fisheries considerably

predates the Reauthorization Act.          See, e.g., United States v.

Kaiyo Maru No. 53, 503 F. Supp. 1075, 1077 (D. Alaska 1980)

(foreign fishing permits); Pac. Nw. Generating Coop. v. Brown, 822

F. Supp. 1479 (D. Or. 1993) (commercial fishing permits); see also

Se. Fisheries Ass'n, Inc. v. Chiles, 979 F.2d 1504, 1507 (11th Cir.

1992) (noting that "[t]he fish were caught pursuant to a federal

permit").    A "permit" is a document, issued by the Secretary or an


                                    -35-
authorized    federal     agency,     that     authorizes     its      holder   to

participate   in    a   federal    fishery.      See    16   U.S.C.    §   1853(b)

(authorizing regional councils to "require a permit to be obtained

. . . [for] any fishing vessel of the United States fishing, or

wishing to fish, in [federal waters] . . . [or for] the operator of

any such vessel"); see also Am. Pelagic Fishing Co. v. United

States, 379 F.3d 1363, 1379 (Fed. Cir. 2004) (noting that the MSA

authorizes "regional councils to require federal permits for U.S.

fishermen to fish in any fishery within [federal waters]" (citing

16 U.S.C. § 1853(b)(1))).         In a fishery where a permit is required

to participate, it is unlawful to fish without one or in a manner

inconsistent with a permit's terms or conditions.                      16 U.S.C.

§ 1857(1)(A)-(B).

           At least since A5, there has been a highly regulated

permitting system in the Fishery, see Section I.B.1, above, which

remains in effect now, 50 C.F.R. § 648.4 (2012).                      The permits

acquired under section 648.4 are issued by the NOAA Regional

Administrator through a formal application process. See, e.g., id.

§   648.4(a)(1)(i)(B),     (I)(1)-(2)        (limited    access     multispecies

permits); id. § 648.4(a)(1)(ii) (open access permits).                  The class

of permit a vessel holds dictates the manner in which that vessel

may fish, and the issued permit must be kept on board the vessel at

all times.    Id.   § 648.4(a)(1).




                                     -36-
            Plaintiffs acknowledge that the ACE allocation made to

sectors is not a "Federal permit" under the Fishery's regulations.

New Bedford argues, however, that the appropriate construction of

the term "Federal permit," in relation to the LAPP requirements, is

not   the   document   described    in    these     regulations,   but   the

layperson's meaning of the word "permit." They offer the following

dictionary definition: "1. Permission, esp. in written form.             2. A

document for [sic] certificate giving permission to do something;

license; warrant," American Heritage Dictionary (2d. ed. 1976), and

reason that the ACE allocation made to sectors qualifies as a

"Federal permit" because it is a form of permission.

            There is no indication that Congress intended the term

"Federal permit" to take on a layperson's notion of any permission

under the Reauthorization Act when it has long had a specialized

meaning.     Indeed,   the   MSA   continues   to    distinguish   "Federal

permits" from other forms of permission relating to fishing.             See

16 U.S.C. § 1801(b)(7) (identifying the MSA's purpose of, inter

alia, "promot[ing] the protection of essential fish habitat in the

review of projects conducted under Federal permits, licenses, or

other authorities" (emphasis added)).19


      19
       Other provisions in the Reauthorization Act show that where
Congress intended to broaden the scope of a "permit," federal or
otherwise, it did so specifically and with limiting instructions.
See 16 U.S.C. § 1853a(b) (clarifying that "[l]imited access
privilege,   quota   share,  or   other   limited  access   system
authorization established, implemented, or managed under this
chapter -- (1) shall be considered a permit for the purposes of

                                   -37-
          New Bedford's argument to the contrary is misguided.

Under traditional rules of statutory construction, "identical words

used in different parts of the same [A]ct are intended to have the

same meaning."   Dep't of Revenue of Or. v. ACF Indus., Inc., 510

U.S. 332, 342 (1994) (quoting Sorenson v. Sec'y of Treasury, 475

U.S. 851, 860 (1986)) (internal quotation marks omitted).   This is

particularly true where those words are employed by Congress across

multiple amendments to the same statute.    See Hernández-Miranda,

651 F.3d at 175 ("The fact that Congress used the same terminology

in the 1991 amendments as in [prior amendments to the Civil Rights

Act] makes it quite likely . . . that it intended to adopt" the

same meaning).

          Here, the term "Federal permit" has been used to describe

the document issued in the regulation of IFQs since the Sustainable

Fisheries Act in 1996.   Several fisheries in the United States had

implemented IFQs before 1996 that assigned harvest privileges to

fishermen and fishing vessels through a federally regulated permit.

See 57 Fed. Reg. 57,130, 57,136 (Dec. 3, 1992) (Alaska Halibut IFQ

program: "The annual IFQ allocation . . . would be issued to each

QS holder in the form of an IFQ permit" (emphasis added)); cf. 56

Fed. Reg. 57,302-03, 57,309 (Nov. 8, 1991) (Atlantic Wreckfish ITQ




sections 1857, 1858, and 1859 of this title" (emphasis added)).


                                -38-
["individual transferable quota"20]: "Wreckfish may not be possessed

on board a fishing vessel -- (i) In an amount exceeding the total

of the ITQ coupons on board the vessel; (ii) That does not have on

board a vessel permit for wreckfish").            The same is true of the use

of permits in the regulation of current LAPPs and IFQs.             See, e.g.,

50   C.F.R.    §    660.100    ("The   [Pacific    coast    groundfish]   trawl

rationalization program creates limited access privileges," which

attach to the permits described in §§ 660.111 (definitions),

660.140     (Shorebased       IFQ   Program),     660.150   (Mothership     Coop

Program),     and    660.160    (Catcher/processor     Coop    Program));   id.

§ 679.4(d)(1)(i) (Alaskan EEZ sablefish and halibut IFQ permits);

id. § 680.4(d) (Alaskan EEZ crab IFQ permit).               This includes the

N.E. Council's own IFQ program.          Id. § 648.4(a)(2)(ii)(A) (Scallop

IFQ permit).       These programs, all developed with the same language

in mind, demonstrate that defendants' construction of the term

"Federal permit" is not prohibited, but entirely permissible.

              Significantly, the analysis cannot end there.          The term

"Federal permit," as used in the statutory definition of what

constitutes a LAPP, is itself subject to two limiting clauses: the

permit must also be "to harvest a quantity of fish" and "for

exclusive use by a person."             16 U.S.C. § 1802(26)(A).          These



      20
        An individual transferable quota, or ITQ, is identical to
an IFQ except that the fishing privilege in an ITQ is transferable.
See Sea Watch Int'l v. Mosbacher, 762 F. Supp. 370, 373 (D.D.C.
1991).

                                       -39-
clauses, which also predate the Reauthorization Act, see Pub. L.

No. 104-297, Tit. I, § 102, require that, to meet the definition of

a   LAPP,   the   permit    must    allow     its   recipient,   and   only   its

recipient, to catch fish.          This too is consistent with the permits

issued in the regulation of preexisting LAPPs, which authorize an

individual or entity to harvest some portion of a fishery's TAC,

but not true of A16's sector program.                  See, e.g., 50 C.F.R.

§ 679.4(d)(1)(i) ("An IFQ permit authorizes the person identified

on the permit to harvest IFQ halibut or IFQ sablefish . . . until

the amount harvested is equal to the amount specified under the

permit . . . ."); id. § 648.53(h)(1) ("For each fishing year of the

IFQ program, a vessel issued an IFQ scallop permit may only harvest

and land the total amount of scallop meats allocated [to that

vessel's    permit]    in    accordance        with   this   subpart.");      id.

§ 660.25(e)(1)-(2) ("An MS coop [and C/P coop] permit conveys a

conditional privilege to an eligible coop entity to receive and

manage a coop's allocation of designated species and species

groups," subject to the procedures announced in §§ 660.150 and

660.160); see also Pac. Coast Fed'n of Fishermen's Ass'n v. Locke,

No. C 10-04790 CRB, 2011 WL 3443533, at *1 n.4 (N.D. Cal. Aug. 5,

2011) ("A 'limited access privilege' is a federal permit that

provides a person an exclusive privilege to harvest a specific

portion of a fishery's total allowable catch."); Alliance Against

IFQs v. Brown, 84 F.3d 343, 345 (9th Cir. 1996) ("The basic scheme


                                       -40-
is that any boat that fishes commercially for the regulated fish in

the regulated area must have an individual quota share (IFQ) permit

on board, specifying the individual fishing quota allowed for the

vessel . . . .").

          Plaintiffs argue that A16's PSC allocation meets both of

these two additional requirements.       Not so.   There is no dispute

that the PSC assigned to fishermen does not, by itself, allow them

to catch any fish.      It is only upon joining a sector that a

fisherman's PSC becomes an allocation of catch. Even then, federal

defendants emphasize, the quantity of fish an individual member is

allowed to harvest is uncertain; sectors may assign individual

members   an   ACE   allocation   according   to   the   sector's   own

preferences, as expressed through a binding management plan.21      The

federal defendants' conclusion that the A16 sector program does not

meet the statutory elements for a LAPP or an IFQ conforms to long-

standing regulations governing fisheries and is permissible.

     2.   The Referendum Requirement and Other Provisions in
          Section 1853a

          Turning from the definition of a LAPP/IFQ, the parties

point to other provisions in section 1853a to reinforce their


     21
        New Bedford responds that sectors merely return the PSC
allocated to individual fishermen back to them. However, this is
not required by A16. How sectors choose to fish their allocation
is up to them.    Additionally, as New Bedford acknowledges, all
sectors withhold a portion of their ACE allocation to avoid fishing
overages. 75 Fed. Reg. at 18,114. This alone demonstrates that
individual fishermen do not exclusively control their own
allocations.

                                  -41-
respective interpretations as to whether sectors are LAPPs or IFQs.

Some of these provisions refer to the N.E. Council's "sector

allocation" program directly,22 but most offer only indirect clues

as to congressional intent.          Three provisions in section 1853a

directly acknowledge or address the status of "sector allocations."

Defendants argue that nothing in the language of section 1853a

itself    compels the conclusion that A16's sector program is a LAPP

or an IFQ, and that sectors are plainly exempt from section 1853a's

referendum requirement.         We agree.

            Of central importance to one portion of this appeal is

section 1853a's "sector allocation" exemption from the referendum

requirement, which provides that "[i]n this subparagraph, the term

'individual fishing quota' does not include a sector allocation."

16 U.S.C. § 1853a(c)(6)(D)(vi) (emphasis added).              There is no

dispute that Congress had A13's sector allocation program in mind

when it adopted this language.

            Plaintiffs argue that while the exemption may apply to

A13's sectors, it does not apply to A16's sectors.       They argue that

A16's     sectors   are   too     qualitatively   different   from   their




     22
       Two provisions of section 1853a merely provide safe harbors
for sector allocations -- one for sector allocations in effect
before the Reauthorization Act's effective date, 16 U.S.C.
§ 1853a(h), and the other for sector allocations authorized up to
six months thereafter (with certain exceptions), id. § 1853a(i).

                                     -42-
predecessors to fall within the exemption. New Bedford,23 Lovgren,24

and FWW25 each advance different bases for this alleged difference.

Collectively, these arguments do not assist their case.         The



     23
        New Bedford argues that Congress only intended for the
"sector allocation" exception to apply to sectors that shared
common traits (e.g., gear, target stock, or region), like those
under A13.    Defendants point out that A13 explicitly did not
require any commonality among sector members or vessels.       A13
defined a sector as "a group of limited access NE multispecies
vessels," without additional requirements, 69 Fed. Reg. at 22,981,
and the EIS prepared for A13 denied that common traits were
necessary. AR 000167 ("Such self-selected sectors might be based
on common fishing practices, vessel characteristics, community
organization, or marketing arrangements, but this would not be
required." (emphasis added)). Indeed, the absence of a commonality
requirement was closely related to the sector program's purpose of
increasing flexibility.    Id. ("Since self-selection of sector
membership would not necessarily be based on any common vessel or
gear characteristics this alternative offers a great deal of
flexibility in the formation of sectors.").
     24
        Lovgren plaintiffs emphasize that A16 did away with input-
based DAS allocations, which they characterize as "the core of the
sector organization [under A13]."       This characterization is
incorrect both in principle and as a matter of practice. First,
A13 sectors could request allocations of either DAS or TAC (an
"output" control), 69 Fed. Reg. at 22,981, and even A13's DAS
allocations were established on the basis of "target TACs specified
for the sector," id. at 22,914.      Second, both of the sectors
adopted prior to A16 -- to wit, those with which Congress had
experience -- opted for a TAC allocation.       See Section I.B.2,
above.
     25
       FWW argues that the introduction of PSCs under A16 is too
significant a departure from A13 for the exemption to apply. But
PSCs altered only the timing of allocations under the two programs,
not the fundamental process. See Section I.C.3, above. Both A13
and A16 made allocations based on the average catch of a sector's
members over a defined interval and assigned that allocation to
sectors to be caught in accordance with their own binding
management plans.     PSCs expedited the allocation process by
establishing, in advance, the contributions each member would make
to a sector's ACE.

                               -43-
exclusion of sectors from the referendum requirement in section

1853a does not contain the language "identical sector allocation,"

"existing sector allocation," or any of the restrictions plaintiffs

would read into it.   There is no textual basis for the argument.

            Further, the core principle, in both A13 and A16, that a

sector is a voluntary "allocation proposal for a group of limited

access NE multispecies vessels," 50 C.F.R. § 648.87(a)(1), remains

the same.   The changes made to sectors from A13 to A16 served only

to enhance that core concept, not to render A16's sectors non-

sectors.26 For this reason, Lovgren's argument as to the referendum

requirement is inconsistent with the text of the Reauthorization

Act.

            Plaintiffs' second line of argument, again not based on

the statutory text, is that A16's sector program comes so close to

meeting the statutory definition of a LAPP that Congress must have




       26
        We also reject FWW's attempt to characterize the exclusion
of   sectors   from   the   referendum  requirement   as   a   mere
grandfathering.     Congress knows how to write grandfathering
clauses, see, e.g., 16 U.S.C. § 1853a(h) ("Nothing in this chapter
. . . shall be construed to require a reallocation or a
reevaluation of [existing programs] . . . ."), and did not use such
language here.

                                -44-
meant for the protective measures of section 1853a to apply.27         The

federal defendants justifiably rejected this view.

            Sectors were one of several organization-based management

systems in use when Congress passed the Reauthorization Act.           The

text of the Reauthorization Act shows that Congress was well aware

of sectors and other collective fishing programs and it chose to

treat some differently than others.         Section 1853a specifically

identifies   two   collective   entities,   "fishing   communities"    and

"regional    fishery   associations"     ("RFAs"),     as   eligible   to

participate in a LAPP, and it sets out criteria governing both.

See 16 U.S.C. § 1853a(c)(3)-(4) (fishing communities and RFAs,

respectively).     In contrast, there is no comparable provision

addressing the eligibility of sectors to participate in a LAPP.

Absent such an instruction, and in light of the considerable

support for the NMFS's interpretation, we cannot conclude that the

Act mandates the conclusion that A16's sector program is a LAPP or

an IFQ.28


     27
       New Bedford and American Alliance argue that, under section
1853a, "sectors are [LAPPs] de facto, if not de jure," and that
"functionally, federal permits are in fact issued both to sectors
and to sector members."    Lovgren makes a similar argument that
"[t]he issue of a federal permit is a red-herring" because all PSCs
are attached to permits and sectors are "the summation of all
PSCs."
     28
        Plaintiffs also argue that the Reauthorization Act's
legislative history confirms that the elements of A16's sector
program are functionally if not formally equivalent to a LAPP. It
does not. Neither the Senate nor the House Report speaks to the
status of sectors or sector allocations. Even in addressing the

                                  -45-
B.   Administrative Deference

           Having   found   that   the     Reauthorization   Act   does   not

foreclose the agency's interpretation, we turn to the issue of

administrative deference.      At this stage, the parties agree that

some deference is in order, but differ as to its appropriate level.

Plaintiffs argue that, at most, the NMFS is entitled to Skidmore

and not Chevron deference.29       We disagree and spell out why.

           "The fair measure of deference to an agency administering

its own statute has been understood to vary with circumstances

. . . ."   Mead, 533 U.S. at 228.        Where it appears "that Congress

delegated authority to the agency generally to make rules carrying

the force of law, and that the agency interpretation claiming

deference was promulgated in the exercise of that authority," the


referendum requirement, no mention is given to the "sector
allocation" exemption. See S. Rep. No. 109-229, at 29-30 (2006);
H.R. Rep. No. 109-567, at 88-89 (2006). The more general remarks
in the Senate Report do confirm that Congress was concerned about
the "consolidation" of fishery resources that results from LAPPs,
see S. Rep. No. 109-229, at 25-30, but this says little about
whether A16's sector program is a LAPP or raises similar concerns
to one.   "Such general remarks, when read fairly and in light of
their true context, were obviously not made with this narrow issue
in mind . . . ." Jewell Ridge Coal Corp. v. Local No. 6167, United
Mine Workers of Am., 325 U.S. 161, 168-69 (1945).
     29
       New Bedford argues that, despite the statements that A16's
sectors are not LAPPs in the final regulations, defendants made an
earlier admission that sectors are LAPPs. That is not so. First,
our focus is on A16, not on the 2007 NOAA technical memorandum from
which New Bedford draws an inference that sectors are LAPPs.
Second, a technical memorandum not addressed to the legal issues in
this case, not subject to notice-and-comment rulemaking, and which
states that it provides only "non-binding technical advice" is not
an admission nor relevant to the issues before us.

                                    -46-
agency is entitled to deference under Chevron.              Id. at 226-27.

Statutes often contain gaps, and "[f]illing these gaps . . .

involves difficult policy choices that agencies are better equipped

to make than courts."         Nat'l Cable & Telecomms. v. Brand X Internet

Servs., 545 U.S. 967, 980 (2005).            Accordingly, Chevron requires

courts to accept an agency's gap-filling interpretation so long as

it is reasonable.      Mead, 533 U.S. at 229.

            However, where an agency's interpretation is announced in

a manner that lacks the force of law, Chevron deference may be

inappropriate.       See, e.g., Christensen v. Harris County, 529 U.S.

576, 587 (2000) ("Interpretations such as those in opinion letters

.   .   .   policy    statements,     agency   manuals,    and   enforcement

guidelines, all of which lack the force of law, do not warrant

Chevron-style deference.").           Such interpretations are generally

subject to review under Skidmore v. Swift & Co., 323 U.S. 134

(1944), and are accorded deference in proportion to their "power to

persuade."    Id. at 140.

            Congress has expressly delegated responsibility to NMFS

to implement FMPs through binding regulations.                See 16 U.S.C.

§§ 1854(a)-(c), 1855(b).         The trio of regulations implementing A16

were issued pursuant to this authority and they were subject to

extensive notice-and-comment rulemaking.            This creates a strong

presumption    in     favor    of   applying   Chevron    deference   to   the

challenged interpretation.          See Doe v. Leavitt, 552 F.3d 75, 79


                                      -47-
(1st Cir. 2009) (noting that the Supreme Court "contemplated the

application of Chevron deference to most statutory interpretations

that are the fruit of notice-and-comment rulemaking").

           Plaintiffs argue, however, that this presumption based on

notice-and-comment rulemaking is inappropriate in this case.       New

Bedford, American Alliance, and FWW argue that the NMFS reached its

interpretation internally, i.e., before and without the benefit of

public comment.   Specifically, plaintiffs rely on a September 2007

letter, identified in a single reference in A16's final rule, in

which the NMFS advised the N.E. Council that section 1853a's

provisions did not apply to the sector program.      75 Fed. Reg. at

18,292 (response to comment 49). Plaintiffs contend, inaccurately,

that this letter, which was not subject to notice-and-comment

rulemaking, was defendants' only reasoned discussion of the status

of sectors and the basis for the NMFS's interpretation.     We reject

the argument.

           As recounted earlier, the NMFS twice addressed the status

of sectors in A16's final rule.30      See Section III.A, above.   The

first discussion appears in the NMFS's direct overview of A16's

sector program, and it does not refer to the September 2007 letter

at all.   75 Fed. Reg. at 18,275.   That discussion articulates the




     30
       The NMFS also addressed the status of sectors indirectly in
other areas of A16's final regulations. See Note 18, above.

                                -48-
same permit-based argument presently at issue for distinguishing

the ACE allocation issued to sectors from a LAPP.

              It is only in the second discussion that the NMFS refers

to the September 2007 letter.             Even there, the agency did not rely

on    the    letter.      Instead,    the    NMFS   clarified      that    it    "has

determined, as explained in a September 1, 2007, letter to the

[N.E.] Council, that the sector program, as currently implemented

in the FMP, is neither an IFQ program, nor a LAPP program."                     Id. at

18,292 (response to comment 49) (emphasis added). The NMFS goes on

to note that "none of the revisions to the current sector program

in this final rule change the conclusions reached in that letter."

Id.

              New Bedford next argues that even if the NMFS addressed

its interpretation in A16's final rule, that was not enough: the

agency should have included the discussions in A16's proposed rule,

which defendants concede they did not.               This argument is without

basis.      To the extent New Bedford is suggesting there was a lack of

notice, the record is to the contrary.                The issue arose several

times during A16's three-year development, and public comments

throughout this process indicate that the Fishery's participants,

including      several parties       to    this   appeal,   were   aware    of    the

Agency's      position.      AR   051603-04       (New   Hampshire    Commercial

Fishermen's Association); AR 032203-05 (Lovgren); AR 050496 (FWW).

Further, the N.E. Council formally announced its interpretation in


                                          -49-
the version of A16 submitted to the NMFS for approval, which was

also subject to notice and comment. See 74 Fed. Reg. 54,773 (Oct.

23, 2009). The fact that the NMFS listened to the public comments,

realized some confusion remained, and stated the reasons for its

views hardly shows non-compliance with the MSA, see 16 U.S.C.

§§ 1854(b), 1855(d), or with notice-and-comment rulemaking.        There

is no basis to reject Chevron deference.       Other circuits have also

rejected similar arguments.      See, e.g., Trout Unlimited v. Lohn,

559 F.3d 946, 954 (9th Cir. 2009) (applying Chevron deference to

NMFS    policy   subject   to   "formal    notice-and-comment   process"

(emphasis added)); Sierra Club v. U.S. Fish & Wildlife Serv., 245

F.3d 434, 440-41 (5th Cir. 2001) (same).

C.     Reasonableness of the Interpretation

            Chevron   directs    us   to    defer   to   the    agency's

interpretation unless that interpretation is unreasonable.         Mayo

Found. for Med. Educ. & Research, 131 S. Ct. at 715.            We have

already explained why the record demonstrates that the NMFS engaged

in reasoned decisionmaking and reached rational outcomes to hard

choices.    The agency has articulated a statutorily permissible

basis for distinguishing A16's sector program from a LAPP, and so

from compliance with section 1853a.           This interpretation was

reached through notice-and-comment rulemaking and conforms to over

two decades of regulations governing federal fisheries.




                                  -50-
           Plaintiffs and their amici argue that regardless, A16 is

unreasonable because the requirements of section 1853a should be

read to protect fishermen and fishing communities from any and all

management systems that might encourage consolidation or drive

smaller fishing businesses out of the industry.            Two points are

worth   making.     First,   whether   A16's   sector    program   in   fact

encourages consolidation or exerts particular pressure on small

fishermen is itself disputed, and some contend that it provides

greater protection against both than the alternatives.             Second,

defendants have opened the door to consider the concerns plaintiffs

raise in their development of future FMPs.       See Section V, below.

In any event, "[w]hen a challenge to an agency construction of a

statutory provision, fairly conceptualized, really centers on the

wisdom of the agency's policy . . . the challenge must fail."

Chevron, 467 U.S. at 866.     Where, as here, "the regulatory scheme

is technical and complex, the agency considered the matter in a

detailed   and    reasoned   fashion,    and   the      decision   involves

reconciling conflicting policies," we must defer to the agency's

conclusions.      Id. at 865 (footnotes omitted).           We reject the

challenges.

                                  IV.

           Plaintiffs make a separate argument that A16 is not

consistent with the MSA's ten national standards, as announced at

16 U.S.C. § 1851(a)(1)-(10), particularly Standards 1, 4 and 8.


                                  -51-
              These standards are broadly worded statements of the

MSA's    objectives     for   all     fishery   conservation   and    management

measures. The purposes of the national standards are many, and can

be in tension with one another.           See Div. of Marine Fisheries, 170

F.3d at 30 (recognizing that "some [of the national standards] are

potentially in tension with others"). Compliance with the national

standards requires balancing by the agency and the exercise of

discretion and judgment.            See Alliance Against IFQs, 84 F.3d at

350.    That being so, "we will uphold a regulation against a claim

of inconsistency with a 'national standard' under § 1851 if the

Secretary had a 'rational basis' for it."             Or. Trollers Ass'n, 452

F.3d at 1119.      "What matters is that the administrative judgment,

right or wrong, derives from the record, possesses a rational

basis, and evinces no mistake of law."              Associated Fisheries, 127

F.3d at 111.     The Secretary's judgments here were derived from the

record, rational, and not based on any error of law.

A.     National Standard 1: "Overfishing" and "Optimum Yield"

              The Fishery is made up of different stocks of fish, some

eleven   of    which   are    badly    overfished.     AR    018987    (GARM   III

results).      Under the Reauthorization Act, the N.E. Council had a

two-year window        to   adopt   an   FMP that    would   "end     overfishing

immediately," 16 U.S.C. § 1854(e)(3)(A), and rebuild affected

stocks in "as short [a time] as possible," id. § 1854(e)(4)(A)(i).




                                         -52-
          To meet these mandates, A16 established new ACLs, or

catch limits, for each of the Fishery's stocks, at levels that the

Council reasoned would rebuild most overfished stocks within four

to six years.   To ensure that these limits were not exceeded, A16

also provided that once an ACL was reached for a particular stock,

all fishing activity in that stock had to cease.           Further, any

fishing overages would be subtracted from a stock's ACL in the

following fishing year.   See 75 Fed. Reg. at 18,267-68.

          This strategy necessarily had consequences. Most fishing

gear is not selective as to what it brings up and will catch a wide

range of stocks.     So, when the ACL for a particular stock is

reached, if some incidental catch of that stock cannot be avoided

in the catching of other stock, it can mean that fishing in other,

healthier stocks with that gear ends too, in order to avoid

depletion of the endangered stock.       Defendants were candid that

A16's rebuilding strategy would have these effects but concluded

that such rebuilding was needed and required.       See 75 Fed. Reg. at

18,365-66 (response to comment 2).

          American   Alliance   argues   that    this   "stock-by-stock"

approach to rebuilding is inconsistent with the plain language of

the MSA and is otherwise unreasonable.          They rely primarily on

National Standard 1 ("NS 1"), which requires that FMPs "prevent

overfishing while achieving, on a continuing basis, the optimum




                                -53-
yield ["OY"] from each fishery."        16 U.S.C. § 1851(a)(1) (emphasis

added).31

             The potential for tension between these objectives is

clear.      Challenges to the adequacy of FMPs in both respects are

common; and commonly rejected.         See, e.g., San Joaquin River Grp.

Auth. v. Nat'l Marine Fisheries Serv., 819 F. Supp. 2d 1077, 1102

(E.D. Cal. 2011); W. Sea Fishing Co. v. Locke, 722 F. Supp. 2d 126,

136   (D.    Mass.   2010).   Plaintiffs     argue   that   A16   improperly

sacrifices     optimum   yield   to    prevent   overfishing      within    the

Fishery's weakest stocks.

             American Alliance incorrectly argues that stock-by-stock

management is flatly inconsistent with the plain language of the

MSA. It is true that, before 2007, the MSA had been interpreted to

permit overfishing, even in depleted stocks of fish, for a limited

period of time.32     That changed with the Reauthorization Act.           Both


      31
        "Overfishing" is a "rate or level of fishing mortality that
jeopardizes the capacity of a fishery to produce the maximum
sustainable yield." 16 U.S.C. § 1802(34). By regulation, "maximum
sustainable yield" is defined as the "largest long-term average
catch or yield that can be taken from a stock or stock complex
under prevailing ecological, environmental conditions and fishery
technological characteristics (e.g., gear selectivity)." 50 C.F.R.
§ 600.310(e)(1)(i)(A). "Optimum yield," in turn, is defined as the
amount of fish that "will provide the greatest overall benefit
. . . particularly with respect to food production and recreational
opportunities, and taking into account the protection of marine
ecosystems." 16 U.S.C. § 1802(33)(A).
      32
       See, e.g, Oceana, Inc. v. Evans, No. Civ. A. 04-0811 (ESH),
2005 WL 555416, at *12 (D.D.C. Mar. 9, 2005) ("Congress provided
that overfishing could continue for a time [in depleted stocks]
. . . ." (emphasis added)); Amendment 13, 69 Fed. Reg. at 22,920

                                      -54-
the House and the Senate considered drafts of the Reauthorization

Act that would have allowed this practice to continue.                  See H.R.

Rep. No. 109-567, at 69; S. Rep. No. 109-229, at 113.              But Congress

chose instead to require all FMPs developed in overfished fisheries

"to end overfishing immediately,"               Pub. L. No. 109-479, Tit. 1,

§ 104, 120 Stat. at 3584 (emphasis added) (altering 16 U.S.C.

§   1854(e)    "by     inserting    'immediately'     after   'overfishing'     in

paragraph (3)(A)"), and it prescribed a process for identifying

these      fisheries    and   rebuilding   their      stocks,    see   16   U.S.C.

§ 1854(e)(2)-(4).

              The    statutory     definition    of   "optimum   yield"     itself

defeats Alliance's argument.            See id. § 1802(33).       That language

notes that OY incorporates reductions based on "any relevant

social, economic, or ecological factor," and "in the case of an

overfished fishery, provides for rebuilding to a level consistent

with producing the maximum sustainable yield in such fishery."33

Id. § 1802(33)(B)-(C).           And for each of the statutory provisions



("[N]othing in the Act . . . require[s] that overfishing be ended
immediately upon implementation of [an FMP] . . . ." (emphasis
added)).
      33
        Moreover, Congress directed the NMFS to develop advisory
guidelines clarifying the requirements of NS 1, 16 U.S.C.
§ 1851(b), which the Agency has done, see 50 C.F.R. § 600.310.
A16's stock-by-stock approach conforms to the instruction of those
guidelines that "[t]he most important limitation on the
specification of OY is that the choice of OY and the conservation
and management measures proposed to achieve it must prevent
overfishing." Id. § 600.310(b)(2)(ii) (emphasis added).

                                       -55-
highlighted by the plaintiffs, which allegedly foreclose stock-by-

stock     management,   there   is   another   statutory   provision   which

encourages or requires such management.34        Striking the appropriate

balance between NS 1's objectives is a judgment Congress both

authorized and entrusted to the N.E. Council and the NMFS.35             The

only question, then, is whether the balance struck in A16 is

"within the bounds of reasoned decisionmaking required by the APA."

Balt. Gas & Elec. Co. v. Natural Res. Def. Council, Inc., 462 U.S.

87, 104 (1983).     It is.


     34
       American Alliance points to National Standard 3 to undermine
the agency's decision, but National Standard 3 does not preclude
stock-by-stock management. See 16 U.S.C. § 1851(a)(3) ("To the
extent practicable, an individual stock of fish shall be managed as
a unit throughout its range, and interrelated stocks of fish shall
be managed as a unit or in close coordination." (emphasis added)).
There are also additional provisions in the MSA requiring councils
and the NMFS to rebuild affected stocks.           See, e.g., id.
§ 1851(a)(8) ("Conservation and management measures shall,
consistent with the conservation requirements of this chapter
(including the prevention of overfishing and rebuilding of
overfished stocks), take into account . . . ." (emphasis added));
id. § 1853(a)(1)(A) (requiring FMPs to contain measures necessary
to "to prevent overfishing and rebuild overfished stocks" (emphasis
added)).
     35
       The statement of general views by a single Congressman, 152
Cong. Rec. H9233 (daily ed. Dec. 8, 2006) (statement of Rep. Young
(R-AK)), does not undermine the Reauthorization Act's explicit
instruction that FMPs end overfishing immediately. See Chrysler
Corp. v. Brown, 441 U.S. 281, 311 (1979) ("The remarks of a single
legislator . . . must be considered with the Reports of both Houses
and the statements of other Congressmen . . . ."); see also Garcia
v. United States, 469 U.S. 70, 76 (1984) ("Committee reports are
'more authoritative' than comments from the floor . . . ." (quoting
United States v. O'Brien, 391 U.S. 367, 385 (1968))). Furthermore,
Congressman Young's comments stressed the need for balance and
flexibility in meeting NS 1's requirements; they do not state that
stock-by-stock management is impermissible.

                                     -56-
          Defendants     were   well   aware   that    earlier   measures,

including effort controls, trip limits, and other restrictions, had

proven ineffective, and they concluded that A16 would better

address the needs of depleted stocks while conforming to NS 1's

requirements. See 75 Fed. Reg. at 18,266, 18,270, 18,284 (response

to comment 17).      Defendants also acknowledged the problems that

A16's rebuilding strategy would create for healthier stocks and

took several other measures to achieve optimum yield for different

stocks.   For example, A16 increased access to haddock, a healthy

stock, by reducing the minimum size of the allowable catch.            75

Fed. Reg. at 18,274.        It also introduced new "special access

programs," which relied on gear, area, and seasonal restrictions to

direct fishing efforts toward healthier fish populations.          Id. at

18,307.   In conjunction with the expanded sector program, these

efforts were meant to mitigate the short-term impact of A16's low

ACLs until overfished stocks were rebuilt.            See 75 Fed. Reg. at

18,365-66.    Even    so,   some   constraints   were    "inevitable   and

unavoidable due to Magnuson-Stevens Act mandates and national

standards."   Id. at 18,365.

B.   National Standard 4: "Fair and Equitable" Allocations

          For most stocks, A16 allocated TAC to segments of the

Fishery according to their historical landings from 1996 to 2006.

75 Fed. Reg. at 18,276.         There were two departures from this

general rule: (1) sectors established before A16 continued to


                                   -57-
receive allocations of Georges Bank cod under A13's five-year

baseline, see id.; 69 Fed. Reg. at 22,981; and (2) the recreational

and commercial divisions of the Fishery received allocations of

Gulf of Maine cod and haddock based on their reported landings from

2001 to 2006, 75 Fed. Reg. at 18,276.                 American Alliance argues

that these two allocations were not "fair and equitable," and so

were in violation of National Standard 4 ("NS 4").36

            "The National Standards do not require any particular

outcome    with   respect     to    allocations;      rather,    they     provide    a

framework for the Council's analysis."             Fishermen's Finest Inc. v.

Locke, 593 F.3d 886, 896 (9th Cir. 2010).               Within this framework,

the mandate that allocations be "fair and equitable" does not

predominate over other considerations announced in NS 4 and in the

remaining national standards.            See Alliance Against IFQs, 84 F.3d

at   348   ("[T]he   Secretary's         duty   was   not    solely     limited     to

allocating    [catch]     .     .    .   fairly   and    equitably      among     the

fishermen.").        NS   4's       advisory    guidelines      provide    that     an

allocation is "fair and equitable" where it is "justified in terms

of the objectives of the FMP" and serves to "maximize overall

benefits."    50 C.F.R. § 600.325(c)(3)(i)(A)-(B).                 An allocation


      36
       National Standard 4 provides: "If it becomes necessary to
allocate or assign fishing privileges among various United States
fishermen, such allocation shall be (A) fair and equitable to all
such fishermen; (B) reasonably calculated to promote conservation;
and (C) carried out in such manner that no particular individual,
corporation, or other entity acquires an excessive share of such
privileges." 16 U.S.C. § 1851(a)(4).

                                         -58-
that meets these requirements is rarely deemed invalid.             See Ace

Lobster Co. v. Evans, 165 F. Supp. 2d 148, 179-81 (D.R.I. 2001)

(collecting cases).      So too, here.

              The NMFS explained that maintaining the TAC baseline

under   A13    for   preexisting   sectors   was   necessary   to   promote

stability and to encourage continued sector participation. 75 Fed.

Reg. at 18,294 (response to comment 56) (explaining that continued

use of A13's allocation time frame "was adopted to preserve the

business plans developed by participants in those existing sectors

and to maintain the value of investments in permits made by such

participants"); AR 045955 (noting that A16 balanced the need for a

fair and equitable allocation amongst all sectors against the

Council's "stated interest in promoting stability in the fishery

and fostering an environment where sectors can create efficient and

effective business plans").        That American Alliance disagrees with

this rationale does not make it an unreasoned judgment.

              The second challenge, to the recreational allocation, was

also addressed in A16's final regulations: "[t]he use of the more

recent time period . . . reflects the Council's consideration of

the potential inaccuracy of recreational catch data in earlier

years and the current conditions in the fishery."         75 Fed. Reg. at

18,290 (response to comment 43). The district court noted that the

inaccuracy of the data from 1996 to 2001 is "not in dispute, and it

provides a rational justification for the Agency's decision" to use


                                     -59-
more recent data instead. City of New Bedford, 2011 WL 2636863, at

*7.   We agree.

C.    National Standard 8: Economic and Social Harms

            All parties acknowledge that the Reauthorization Act's

requirements and A16 will result in some economic and social harm.

The final EIS for A16 ("FEIS") explicitly addressed the economic

and social harms that would flow from A16 and the relationship

between these harms and the proposed management measures.                     New

Bedford alleges that this analysis, which is set forth in roughly

300 pages in the FEIS, was inadequate under National Standard 8

("NS 8").    Not so.

            NS 8 requires that FMPs "take into account the importance

of fishery resources to fishing communities by utilizing economic

and social data . . . in order to (A) provide for the sustained

participation     of   such   communities,        and    (B)   to   the    extent

practicable,      minimize    adverse        economic     impacts     on     such

communities."     16 U.S.C. § 1851(a)(8).         The plain language of NS 8

and its advisory guidelines make clear that these obligations are

subordinate to the MSA's overarching conservation goals.                  See N.C.

Fisheries Ass'n, Inc. v. Gutierrez, 518 F. Supp. 2d 62, 91-92

(D.D.C. 2007); Natural Res. Def. Council, Inc. v. Daley, 209 F.3d

747, 753 (D.C. Cir. 2000); see also 50 C.F.R. § 600.345(b)(1)

("Deliberations regarding the importance of fishery resources to

affected    fishing    communities   .   .    .   must   not   compromise     the


                                     -60-
achievement of conservation requirements and goals of the FMP.").

           New Bedford argues, incorrectly, that NS 8 requires

defendants to separately address A16's social impact (i.e., apart

from its   economic    impact)    on     each    of the   individual fishing

communities affected by A16.        The argument misapprehends both the

law and the facts about what was considered.              Economic and social

impacts are necessarily intertwined in an FMP's consideration of a

proposed action's harms. See Associated Fisheries, 127 F.3d at 116

(assessing social and economic harm collectively under Regulatory

Flexibility Act); see also Fishermen's Finest, 593 F.3d at 895

(same under NS 4); Or. Trollers, 452 F.3d at 1122 (same under NS

8).   The relatedness of these considerations bears out in NS 8's

advisory   guidelines,    which     do    not    identify    any    independent

requirements regarding an FMP's "social" or "economic" analyses,

but   rather   treat   the    two      collectively.         See     50    C.F.R.

§   600.345(c)(1)   ("FMPs   must      examine    the   social     and    economic

importance of fisheries to communities potentially affected by

management measures."); id. § 600.345(c)(4) ("The analysis should

assess the likely positive and negative social and economic impacts

of the alternative management measures . . . .").

           The FEIS addressed the economic effects of A16 along a

number of dimensions (including vessel size and gear type, home

state and home port, and within sectors and the common pool), AR

048450-52, as well as the costs associated with sector formation


                                    -61-
and the potential for vessels to remain profitable under A16's dual

management systems, AR 048453-57.           The FEIS concluded that "[t]he

economic impacts . . . [on] communities are expected to be severe

and in some cases may threaten the existence of fishing businesses

in some communities."         AR 047771.

               The FEIS also independently considered the social impact

of A16's proposed management measures.          AR 048502-34; see also AR

051243-50.       It permissibly built on prior knowledge from A1337 and

contained updated analysis on specific changes under A16 (e.g.,

the creation of new sectors, the relationship between sectors and

the common pool, and the effects of ACLs and AMs).          AR 048526-32.

               New Bedford alleges that more was required, but it was

not.        The analysis required under NS 8 "is subject to a rule of

reason, for study could go on forever."           Little Bay Lobster, 352

F.3d at 470.         "This is especially so where, as here, a plan

comprises a set of new or changed restrictions designed to work as

a whole . . . ."        Id.   "About the best a court can do is to ask

whether the Secretary has examined the impacts of, and alternatives

to, the plan he ultimately adopts and whether a challenged failure

to carry the analysis further is clearly unreasonable . . . ."        Id.




       37
       "So long as the agency appropriately updates its analysis
under National Standard No. 8, there is no reason why it must start
from scratch every year." Or. Trollers, 452 F.3d at 1122.

                                     -62-
                                            V.

               The final set of challenges alleges that the preparation

of A16's EIS violated the NEPA, 42 U.S.C. § 4321 et seq., which

requires that an EIS address "the environmental impact of" and

"alternatives to" the action proposed,                  id. § 4332(C)(i), (iii),

and contain "information sufficient to permit a reasoned choice"

among alternatives as to their environmental consequences.                    Dubois

v. U.S. Dep't. of Agric., 102 F.3d 1273, 1287 (1st Cir. 1996)

(quoting All Indian Pueblo Council v. United States, 975 F.2d 1437,

1444 (10th Cir. 1992)).

               "Though significant," this requirement is "procedural in

nature,"     United States v. Coal. for Buzzards Bay, 644 F.3d 26, 31

(1st    Cir.    2011);       it   "does    not    mandate     particular    results,"

Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 350

(1989). "So long as the environmental effects of a proposed action

have been adequately identified and studied, the agency is free to

weigh those effects and decide -- within the limits fixed by the

APA    --   that     other    values      overbalance       environmental   costs."

Buzzards Bay, 644 F.3d at 31.

               Plaintiffs raise two challenges to the adequacy of the

EIS prepared for A16, which are reviewed under a rule of reason.

Associated Fisheries, 127 F.3d at 114 ("[C]ourts do not review

challenges      to    the     adequacy     of    an   EIS    under   a   standard   of

mathematical exactitude but under a . . . rule of reason . . . .");


                                           -63-
Dubois, 102 F.3d at 1287.      If "the agency has taken a 'hard look'

at environmental consequences," the EIS will stand.                    Kleppe v.

Sierra Club, 427 U.S. 390, 410 n.21 (1976); Buzzards Bay, 644 F.3d

at 31.

            New Bedford and FWW argue that federal defendants did not

"adequately analyze a full spectrum of alternative management

measures" in A16's EIS.      Specifically, they assert that the N.E.

Council and NMFS failed to consider a number of alternatives,

including a "points system" proposed by the public, to the revised

sector program.     For several reasons, this argument fails.

            As the Supreme Court said in Vermont Yankee Nuclear Power

Corp. v. Natural Resources Defense Council, Inc., 435 U.S. 519

(1978), "the concept of alternatives must be bounded by some notion

of feasibility."     Id. at 551.      Based on practical considerations

and the "purpose and need" for the proposed action, the agency must

first    decide   which   alternatives     are    "reasonable,"    43     C.F.R.

§ 46.420(b), and only "reasonable alternatives" are subject to

rigorous and objective review, id. § 46.420(c).                  See Theodore

Roosevelt Conservation P'ship v. Salazar, 661 F.3d 66, 72 (D.C.

Cir. 2011).       For all others, the agency need only "brief[ly]

discuss[] . . . the reasons for eliminating them."                     43 C.F.R.

§ 46.420(c).

            The   primary   purpose   of    A16    was    "to   meet    all   the

requirements of the Magnuson-Stevens Act,"               AR 047816, including


                                   -64-
its mandate to end overfishing by the 2010 fishing year.                   From the

outset of A16's development, the Council and NMFS assessed the

viability of several alternatives in relation to this objective,

including: (1) the "points system"38 and other catch-share programs

(i.e.,      ITQs   and   IFQs),   AR    047822;   (2)    various   effort-based

strategies, AR 047977; and (3) the "no-action" alternative, AR

047773.      The Council concluded that some of these alternatives

could not be implemented before the statutory deadline, while

others were unlikely to end overfishing altogether.                Because these

alternatives were "infeasible, ineffective, or inconsistent with

the basic policy objectives" of A16, N. Alaska Envtl. Ctr. v.

Kempthorne, 457 F.3d 969, 978 (9th Cir. 2006) (quoting Headwaters,

Inc. v. Bureau of Land Mgmt., 914 F.2d 1174, 1180 (9th Cir. 1990))

(internal quotation marks omitted), further explanation was not

required.

              New Bedford and FWW respond that the Council and NMFS

should have delayed any major revisions until adequate alternatives

could be evaluated, despite the statutory deadline.                  The Council

and NMFS complied with the statute and acknowledged in A16's EIS

that    additional       alternatives    would    be    considered    in    future



       38
        Defendants' consideration of              the "points system" was
particularly expansive. Discussions of            the "points system" began
in December of 2006 and continued until           at least January of 2009.
All told, the Council addressed the                "points system" in some
capacity on upwards of forty occasions            during this period. See,
e.g., Note 17, above.

                                        -65-
amendments.    AR 047822 (delaying further consideration of the

"points system" until Amendment 17).       The NEPA did not require

more.39

          American Alliance argues that defendants failed to take

a "hard look" at the potential effects its adoption of sectors

would have on consolidation in the Fishery. The argument relies on

a document outside the administrative record, but in defendants'

possession at the time A16 was being developed, that discussed the

effects   of   permit-stacking   and    leasing   programs     on    fleet

consolidation.40     Alliance    argues   that    defendants        ignored

information contained in this document suggesting that sectors

would increase consolidation, and that they failed to adequately

address public concerns on the matter.


     39
       FWW makes a second and incorrect argument that the remainder
of the alternatives analysis in A16's EIS is inadequate. The N.E.
Council and NMFS considered several alternatives to the proposed
measures outside the sector framework, AR 047951-52 (DAS System),
AR 047969-70 (recreational sector), AR 047972-75 (AMs), and many
more within it, AR 047941-51. The information contained in these
discussions was "sufficient to permit a reasoned choice," Dubois,
102 F.3d at 1287 (quoting All Indian Pueblo Council, 975 F.2d at
1444), and satisfied defendants' obligations.
     40
       The document in question is a literature review prepared
by an NOAA social scientist for Amendment 15 to the Scallop
Fishery's FMP.    Its findings are incorporated in the Scallop
Committee's Discussion Documents, #9a: Environmental Impacts,
§ 1.5.2, at 93-103, available at http://www.nefmc.org/scallops/
council_mtg_docs/Sept%202009/scallop_council_docs_sept09.htm.
Alliance acknowledges that the review was not contained in the
administrative record but submits it satisfies the criteria for
inclusion. See Northcoast Envtl. Ctr. v. Glickman, 136 F.3d 660,
665 (9th Cir. 1998). Whether the document is included or excluded,
our outcome would be the same.

                                 -66-
             Defendants,             however,     did      take     a     hard     look     at

consolidation in A16's EIS and addressed its interaction with the

revised sector program.               The information available on the degree

and causes of consolidation was, by all accounts, imperfect;

existing data on consolidation came from A13's sector program,

which was more limited in scope, and accurate projections of future

consolidation were difficult because the rosters for sectors were

not    finalized.            AR   048464;   see     also    Section       I.C.2,      above.

Nonetheless, the Council conducted a cost-benefit analysis and

concluded that the efficiency gains offered by sector participation

outweighed the costs associated with sector formation. AR 048645.

And so,     while       some      consolidation      was unavoidable            due    to   the

restrictions mandated by Congress, sectors remedied rather than

contributed to this problem.                AR 048618-19.

             That Alliance disagrees with this conclusion is not a

basis for deeming it invalid.                  The NEPA ensures that an informed

decision is made, not that the decision is satisfactory to all

those affected          by     it.     See Buzzards        Bay,     644 F.3d       at     31.

Defendants add that the Council is currently developing Amendment

18    to   the   Groundfish          FMP,   which    addresses       over-consolidation

concerns directly.                See Notice of Intent to Prepare an EIS and

Notice of Public Scoping Meetings, 76 Fed. Reg. 79,153-02 (Dec. 21,

2011) ("This action is necessary to provide analytical support for

an    amendment     .    .    .    examining    potential         rules    to    reduce     the


                                            -67-
likelihood that groundfish permit holders will acquire or control

excessive shares of fishing privileges in the fishery and that

over-consolidation will occur within the fleet.").

                                VI.

          We reject all of the challenges to A16 and affirm entry

of judgment for defendants.   So ordered.




                               -68-